FILED
                            NOT FOR PUBLICATION                               JUN 06 2014

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


THOMAS P. MORRIS,                                 No. 11-56633

              Petitioner - Appellant,             D.C. No. 5:09-cv-00664-VAP-SS

  v.
                                                  MEMORANDUM*
TIM V. VIRGA, Warden, Soledad State
Prison,

              Respondent - Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                    Virginia A. Phillips, District Judge, Presiding

                              Submitted June 4, 2014**
                                Pasadena, California

Before: KOZINSKI, Chief Judge, and TROTT and CALLAHAN, Circuit Judges.

       Thomas P. Morris seeks habeas relief from his state conviction for felony-

murder on the ground that the state trial court violated his constitutional right to

present a complete and coherent defense by excluding evidence that for years

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Morris had told doctors and others that he was being pursued by devil worshipers.

      Because Morris’s federal habeas petition was filed after the Antiterrorism

and Effective Death Penalty Act of 1996 (“AEDPA”), 28 U.S.C. § 2254, AEDPA’s

more stringent standards govern. See Cunningham v. Wong, 704 F.3d 1143, 1153

(9th Cir. 2013). Habeas relief is proper only if Morris shows that the state court’s

decision on the merits “(1) resulted in a decision that was contrary to, or involved

an unreasonable application of, clearly established Federal law, as determined by

the Supreme Court of the United States; or (2) resulted in a decision that was based

on an unreasonable determination of the facts in light of the evidence presented in

the State court proceedings.” 28 U.S.C. § 2254(d); see also Lockyer v. Andrade,

538 U.S. 63, 70-71 (2003).

      In United States v. Scheffer, 523 U.S. 303, 308 (1998), the Supreme Court

reiterated that a “defendant’s right to present relevant evidence is not unlimited,

but rather is subject to reasonable restrictions.” A defendant’s interest in

presenting such evidence may be limited to accommodate other legitimate interests

in the criminal proceeding. Id. The question is whether the exclusion of evidence

presented by a defendant “significantly undermined fundamental elements of the

defendant’s defense.” Id. at 315.




                                           2
      Morris has failed to make such a showing. Although the trial court excluded

testimony of Morris’s prior statements to doctors and others concerning his

delusions, substantial evidence of his mental illness and delusions was presented to

the jury. While the trial judge limited the number of witnesses that Morris could

call, Morris has not demonstrated that the excluded witnesses’ testimony was

critical to his case and not cumulative. Morris has not shown that the trial court’s

evidentiary rulings “significantly undermined fundamental elements of [his]

defense.”

      AFFIRMED.




                                          3